Citation Nr: 1732061	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a right foot disorder.

7.  Entitlement to service connection for an eye disability, to include aggravation of myopia.

8.  Entitlement to service connection for a disorder of the left testicle.   

9.  Entitlement to service connection for a skin disorder, claimed as tinea versicolor.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to February 1980 and from October 2003 to May 2005, and had periods of Active Duty for Special Work (ADSW) from October 2001 to May 2002; February 2003 to May 2003; June 2003 to September 2003; and December 2008 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2008 rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

The case was remanded by the Board in September 2014 and February 2016 for further development.  

The issues of entitlement to service connection for headaches, sleep apnea, back, eye, skin, and left testicle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's hyperthyroidism is related to active duty service.

2.  It is at least as likely as not that the Veteran's right shoulder disorder is related to active duty service.

3.  It is at least as likely as not that the Veteran's right foot disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hyperthyroidism have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).
      
2.  The criteria for entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

3.  The criteria for entitlement to service connection for a right foot disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for hyperthyroidism, a right shoulder disability, and a right foot disability.
 
Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection should be granted for the Veteran's hyperthyroidism, right shoulder disability, and right foot disability.  

As an initial matter, the Board notes that the Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

Here, while the Veteran's entrance examinations for his first tour of duty and periods of ADSW is not of record, his service treatment records report that the Veteran was diagnosed with hyperthyroidism in July 2003.  Further testing in September 2003 revealed "at least two discrete hypoechoic nodules" on his thyroid gland.  Moreover, the available service treatment records do not report injuries to the Veteran's right shoulder and right foot that predated his active duty service.  Instead, with respect to the Veteran's right shoulder disorder the records report that the Veteran sustained a shrapnel injury from a shooting accident in June 2011 during active duty training.  Additionally, the service treatment records indicate that the Veteran injured his right foot when a heavy piece of wood fell on his foot during his service in Iraq.  He was subsequently diagnosed with a bone spur and required surgical intervention.

Further, while there is evidence in the record to suggest that the Veteran's hyperthyroidism and right foot disorder may have preceded his active duty service, there is no actual evidence prior to service that would constitute clear and unmistakable evidence.  Indeed, the October 2015 VA examiner merely indicated that the evidence "suggests" that his hyperthyroidism and right shoulder disorder may have preceded active service based upon the Veteran's statements.  Therefore, the Board will accept that these disabilities did not occur prior to service.

Next, in conjunction with the Veteran's credible statements, the private treatment records indicate that the Veteran had issues related to hyperthyroidism and consistent symptoms of a right shoulder and foot disability during and after service.  The medical evidence of record also includes an October 2015 VA opinion which reflects that the Veteran's hyperthyroidism was first diagnosed during service.  

The Board notes that the evidence includes negative opinions by the October 2015 VA examiner - specifically, that the Veteran may have had a history of hyperthyroidism and that his right shoulder degenerative arthritis is not related to his shrapnel wound.  Nevertheless, as discussed, there is no clear and unmistakable evidence that his hyperthyroidism preexisted service.  Further, the examiner clearly indicated that the Veteran has an "injury from the shrapnel wound."  As such, the Board finds that the Veteran's statements and past medical history are more probative.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for hyperthyroidism, a right shoulder disability, and a right foot disability should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Entitlement to service connection for hyperthyroidism is granted.

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for a right foot disability is granted.


REMAND

VA has a duty to assist the Veteran with the development of his claims and must make "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C.§ 5103A(a)(1), (b); see Loving v. Nicholson, 19 Vet.App. 96, 102-03 (2005).  In this case, the RO appears to indicate that that the Veteran's service treatment records from his first period of service, February 1976 to February 1980, were reviewed and considered.  

However, it does appear that this was actually the case, as these records do not appear to be associated with the claims file.  Specifically, a request was sent in August 1997 for all available service treatment records, and specifically for the period from February 1976 to February 1980.  While records were sent to the RO only 10 days later, it is not clear that these records included those from 1976 to 1980.  Moreover, there was never a formal finding that the records from February 1976 to February 1980 as to whether these records were unavailable.  

In order to prevent prejudice to the Veteran, a remand is required in order to associate these records with the Veteran's claim file and/or the RO must make an effort to obtain these relevant outstanding records. 

The Board also notes that the Veteran had symptoms of a headache, back, skin, eye, and left testicle disorders during the course of the appeal.  Moreover, the Board notes that the Veteran's service treatment records, along with his credible testimony, indicate that he sustained in-service injuries that could provide an etiological relationship to the aforementioned disorders.  Therefore, a VA examination is warranted to determine the nature and etiology of these disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and/or associate all of the Veteran's service treatment records from February 1976 to February 1980 with the claims file.  All efforts made to obtain this information should be documented in the claims file.  If these records are unable to be obtained, a formal finding of unavailability should be prepared and associated with the claims file.

Obtain all treatment records from the VA medical center in Fayetteville, North Carolina, or any VA facility from which the Veteran has received treatment, since January 2017.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his headache, back, eye, skin, and left testicle disorders.  Additionally, if the Veteran's service treatment records from February 1976 to February 1980 reveal symptoms related to sleep apnea, then also schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his sleep apnea.

The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's aforementioned disorders had their onset in, or is otherwise etiologically related to his active service.  The examiner must also consider the Veteran's and other lay statements regarding these disorders.  For purposes of this examination, the examiner may presume that the statements related to his active duty injuries are credible.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the aforementioned issues, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


